Citation Nr: 1533702	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-19 975	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an anal fistula.

2.  Entitlement to service connection for diverticulitis/diverticulosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1966 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington,  West Virginia.  The RO in Atlanta, Georgia currently has jurisdiction over the Veteran's claims.

In a March 2015 statement, the Veteran indicated that he no longer wanted a Board hearing in Washington, DC.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2014).

The issue of entitlement to service connection for an anal fistula is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDING OF FACT

Diverticulitis/ diverticulosis was not manifest in service, and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for diverticulitis/ diverticulosis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(2014).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The duty to notify in this case was satisfied by letters sent to the Veteran in June 2007 and August 2008.  The claim was last adjudicated in March 2010. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment.  Furthermore, attempts to obtain identified records have been documented in the record.

VA has not obtained an examination or opinion regarding the Veteran's diverticulosis and diverticulitis; however,  none is necessary.  VA is required to provide a claimant with a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006). This determination must be based on "the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence (including statements of the claimant)." 38 U.S.C. § 5103A(d)(2).

In the present case, there is no suggestion, other than the Veteran's conclusory assertions that his current condition is related to his meals in service, of a relationship between his current diagnosis and his active service.  While the threshold for triggering an examination is low, McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service, then an examination is warranted), it is not nonexistent, and the Veteran's conclusory lay assertions are not sufficient to trigger VA's duty to provide an examination or opinion. See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 20100 (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination). 

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Diverticulitis/ diverticulosis 

The Veteran has provided lay descriptions of digestive problems since active service and has claimed that his symptoms are caused by the in-service meals he ate.  The record contains post-service diagnoses of diverticulosis and diverticulitis.  

Service treatment records (STRs) do not show diagnoses of diverticulitis or diverticulosis in service.  STRs are also negative for complaints, treatment or a diagnosis related to diverticulosis or diverticulitis.  The February 1969 report of medical examination at separation found the Veteran's gastrointestinal system to be normal.  

With respect to the post-service medical record, the Board notes that a September 1975 report of medical history notes the Veteran denied indigestion, stomach, or intestinal trouble.  The first clinical evidence of a diagnosis of diverticulosis or diverticulitis is May 2000.  

The Board recognizes that the Veteran has a current diagnosis of a gastrointestinal related condition, diverticulosis or diverticulitis, and thus satisfied this element of service connection. However, the evidence does not contain competent evidence a nexus between this condition and his active service. Initially, the Board notes that neither diverticulosis nor diverticulitis are listed as a chronic disease under 38 C.F.R. § 3.309(a), and thus, presumptive service connection for a chronic condition based on continuity of symptomatology is not warranted.

While the Veteran avers continued digestive problems since service separation, he denied such complaints in the 1975 report of medical history, and the Board finds the lapse of time from service discharge in June 1969 to the first notation of complaints or treatment for digestive complaints in May 2000 undermines the probative value of his assertions of continuous symptoms. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  
Furthermore, there is no competent evidence or opinion even suggesting a nexus between the diverticulosis/ diverticulitis diagnosed and any incident of the Veteran's service, to include food consumed during service.  

The Board acknowledges the Veteran's assertion that his current gastrointestinal condition, diverticulosis/ diverticulitis, is related to his meals in service.  The Veteran's statements are lay statements that purport to provide a nexus opinion between the two. The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether a gastrointestinal condition is caused by meals in service, is not something that can be determined by mere observation.  Nor is this question simple, diagnosing a gastrointestinal condition is complicated, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates, and determining the etiology of a gastrointestinal condition requires application of this training to the clinical evidence and symptoms reported.  As such, the Board finds that the Veteran's statements as to the onset of his diverticulosis/ diverticulitis are not competent evidence as to a nexus. 

Absent competent evidence of a nexus between the Veteran's currently diagnosed diverticulosis/ diverticulitis and his meals during active service, the preponderance of the evidence is against the claim, and the claim was be denied. The benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for diverticulitis/diverticulosis is denied.


REMAND

The Board finds that additional development is necessary prior to adjudication of the remaining claim on appeal.

With regard to the Veteran's claim of service connection for an anal fistula, an August 1973 VA Form 7131 shows the Veteran was hospitalized for "fistula in ano."  A review of a June 1994 RO hearing transcript in regard to a claim of service connection for residuals of shell fragment of the left buttock notes the Veteran testified that a physician told him that his anal sphincter muscle had been cut based on the shrapnel wound.  While the Veteran has provided lay statements to the effect that the anal fistula disability is due to in-service meals, there is an indication an anal fistula disability may be associated with a service-connected shell fragment wound of the left buttock.  As the threshold for requesting an examination is low, the Board finds that a VA examination is needed to ascertain the etiology of the claimed anal fistula disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The AOJ should ensure that all available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Associate any available VA and non-VA treatment records with the claims file. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any anal fistula or residuals that may be present.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should provide the following information:

Is it at least as likely as not (50 percent or greater probability) that the claimed anal fistula is related to or caused by the Veteran's active service, specifically his shell fragment wound of the left buttock?  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




